Gilbert, J.
1. The verdict was supported by evidence.
2. The sole special ground of the motion for new trial is based upon newly discovered evidence which tended to show that at the time of the liomi.cide the accused was of unsound mind. The facts alleged were contradicted in counter-affidavits filed by the State. On conflicting evidence this court can not hold that the trial judge erred in refusing a new trial on the ground of newly discovered evidence. Moreover, the grant of a new trial on the ground of newly discovered evidence .is not favored by the courts. Judgment affirmed.

All the Justices concur.

W. G. QuaLllebaum and Love & Fort, for plaintiff in error.
George M. Napier, attorney-general, W. B. Flournoy, solicitor-general, and T. B. Gress, assistant attorney-general, contra.